Howell, J.
The plaintiff claims a salary as mayor of the city of Jefferson from first June, 1809, when he was ejected from said office, until first April, 1870, when the office ceased to exist by the annexation of said city to the city of New Orleans. In the suit, which arose at the first mentioned date, he was, on appeal, declared to be entitled to his office; but when the judgment became final, the Governor made appointment of another party, who injoined the plaintiff from acting. This injunction was dissolved, and damages to the amount of $2000 allowed Kreider, defendant in that proceeding, plaintiff here, and the other party appealed; but the suit was compromised, plaintiff Kreider *343■receiving $1500, which were paid out of the funds of the city of Jefferson. After this, the present suit was instituted and plaintiff obtained judgment for $1500, and the city appealed. We are of opinion that the compromising of the said suit, in which his right to the office was involved, concludes plaintiff from urging any demand against the «city for his salary, admitting the liability of the city to pay a salary twice for the same services.
It is therefore ordered that the judgment appealed from be reversed,, «.nd that there be judgment for defendant with costs.
Rehearing refused.